Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16, 26, 28, 36, 38, 40, 41, 42, 44, 45, 46, 47, 48, 50, 52, 56, 58, 60, 62, 64 show in figs. 1-18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-9 and 11-14 are objected to because of the following informalities:  
In claims 2-9, the preamble reads “drilling system…” but should read --the drilling system…--
In claims 11-14, the preamble reads “maritime vessel…” but should read --the maritime vessel…--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recites “a conveyor device”. However, claim 1 recites “at least two conveyor devices”. Examiner is not sure if the conveyor devices recited in claim 3 and 4 are the same or different from the at least two conveyor devices of claim 1. For examination purposes, it is assumed to be the same. 
Claim 15 recites the limitation "the first and second drill pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first and second drill pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres (U.S. 6508311B1).
Regarding claim 1, Torres discloses a drilling system (see assembly of fig. 1 comprising drilling rig flow 17) for rock drilling with a drill string (13) wherein the drill string (13) comprises at least one bendable drill pipe (drill pipe sections 13 bendable, see fig. 1), and wherein the drilling system is adaptable for being onboard a maritime vessel (10) and comprises: -at least two block and tackle systems (18) for driving an end of the drill string in a first direction (refer to col. 2 line 65-col. 3 line 4: drill pipe is moved between rig floor 17 through mast 18) and -at least two conveyor devices (12, 14, 16) adapted so that the drill string (13) is guided and bent between the first direction and a second direction (see fig. 1) by the at least two conveyor devices (refer to col. 2 line 67-col. 3 line 4).  

Regarding claim 4, Torres discloses wherein a conveyor device (12) comprises a groove (channel through 12) for the drill string (13) to run on (see fig. 1).  
Regarding claim 5, Torres discloses wherein the second direction is arranged vertically (see fig. 1).  
Regarding claim 6, Torres discloses wherein the first direction is arranged horizontally (see fig. 5).  
Regarding claim 7, Torres discloses wherein the first direction is arranged with an inclination relative to a horizontal plane (see fig. 4).  
Regarding claim 9, Torres discloses at least one rack (42, fig. 4) for holding at least one segment of the drill string (41) while performing a round trip, the rack being arranged parallel to the first direction (see fig. 4 and refer to col. 3 lines 32-41).  
Regarding claim 10, Torres discloses a maritime vessel comprising at least one drilling system (see fig. 1).
Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres (U.S. 6250395B1).
Regarding claim 1, Torres discloses a drilling system (see fig. 1) for rock drilling (refer to abstract and col. 10, lines 12-15: the assembly can be used to lower or raise the drill string) with a drill string (13), wherein the drill string comprises at least one bendable drill pipe (see fig. 1: guide 12 is used to bend the drill pipe 13), and 
-at least two block and tackle systems (top drive of rig 10 and mast 11) in for driving an end of the drill string in a first direction (see fig. 1 and refer to col. 8 lines 53-56); 
and -at least two conveyor devices (12, 12a) adapted so that the drill string is guided and bent between the first direction and a second direction by the at least two conveyor devices (see fig. 1).  
Regarding claim 2, Torres discloses wherein the at least two conveyor devices are adapted for guiding the drill string in a curved path between the first direction and the second direction (see fig. 1).  
Regarding claim 3, Torres discloses wherein conveyor device (12) comprises at least two rollers (12c, fig. 7) for guiding the drill string (refer to col. 10 lines 43-45 and col. 8 lines 43-45).  
Regarding claim 4, Torres discloses wherein a conveyor device comprises a groove (channel through 12) for the drill string to run on (see fig. 7).  
Regarding claim 5, Torres discloses wherein the second direction is arranged vertically (refer to abstract: when the assembly is in the drilling configuration, i.e., lowering the drill pipe, the second direction is arranged vertically, see fig. 1).  
Regarding claim 6, Torres discloses wherein the first direction is arranged horizontally (refer to abstract: when the assembly is in the drilling configuration, i.e., lowering the drill pipe, the first direction is arranged horizontally, see fig. 1) 

Regarding claim 8, Torres discloses a topdrive for exerting a torque around the first direction on the end of the drill string (refer to col. 8 lines 53-57: the top drive of the rig 10 provide the force for moving the drill pipe).  
Regarding claim 9, Torres discloses at least one rack for holding at least one segment of the drill string while performing a round trip, the rack being arranged parallel to the first direction (see fig. 1-2: the drill pipes are racked horizontally).
Regarding claim 10, Torres discloses a maritime vessel (10), comprising at least one drilling system (see fig. 1). 
Regarding claim 11, Torres discloses the first direction of the at least one drilling system is arranged longitudinally in relation to the maritime vessel (see fig. 1). 
Regarding claim 12, Torres discloses at least two drilling systems (11, 17, 30, fig. 8) arranged vertically on top of each other (see fig. 8). 
Regarding claim 13, Torres discloses the at least two drilling system have a common second direction (see fig. 8). 
Regarding claim 14, Torres discloses the maritime vessel is a drillship (10, refer to col. 8 lines 39-41).   
Regarding claim 15, Torres discloses a method of drilling a well bore (refer to abstract and col. 10, lines 12-15: the assembly can be used to raise or lower the drill string during drilling) using a plurality of bendable drill pipes (13c-f, fig. 6), each of the bendable drill pipes (13c-f) having a first end and a second end (see fig. 6), the method comprising: 

while it is attached to the first bendable drill pipe, pushing the second bendable drill pipe and causing the first end of the second bendable drill pipe to move in the first direction (upward direction); bending the second bendable drill pipe while it is being pushed and while it is attached to the first bendable drill pipe such that the first end of the second drill pipe changes direction (when extending though arching guide 12) and, after moving in the first direction, moves in the second direction (see fig. 6).  
Regarding claim 16, Torres discloses rotating the first and second bendable drill pipes simultaneously (the drill pipes attached together are rotated simultaneously during drilling).
Regarding claim 17, Torres discloses applying torque  to one of the first or second bendable drill pipes while it is being pushed (accomplished by top drive, refer to col. 8 lines 53-57).  

Regarding claim 19, Torres discloses the conveyor system (12, 12a) guides and bends the first and second bendable drill pipes while the first and second drill pipes pass through the conveyor system (see fig. 6).  
Regarding claim 20, Torres discloses after the first end of the first bendable drill pipe has begun to move in the second direction and before attaching the second bendable drill pipe to the first bendable drill pipe, fixing (through mast 11) the first bendable drill pipe so it cannot move relative to the conveyor system (see fig. 6 and refer to col. 9 lines 24-30); and attaching the second bendable drill pipe to the first bendable drill pipe after the fixing (see fig. 6 and refer to col. 9 lines 24-30).  
Regarding claim 21, Torres discloses before attaching the second bendable drill pipe to the first bendable drill pipe, conveying the second bendable drill pipe from a first position in which it is supported on a rack (see fig. 6) and extending parallel to the first direction to a second position in which it is aligned with the first direction (when it is raised to go through curving guide 12).  
Regarding claim 22, Torres discloses the second direction is aligned with a well bore being drilled (see fig. 6).  
Regarding claim 23, Torres discloses the conveyor system (12, 12a) is supported by a maritime vessel (10) having a deck (see fig. 17), and wherein the first direction is inclined at an angle that is less than 90 degrees relative to the deck (see fig. 17).  
.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. 6508311B1), in view of G.D. Priestman et al. (U.S. 2548616).
Regarding claim 3, Torres teach all the features of this claim as applied to claim 1 above; however, Torres fail to teach wherein a conveyor device comprises at least two rollers for guiding the drill string.  
G.D. Priestman et al. disclose a drilling system (see fig. 1) comprising a drill string (12) wherein the drill string comprises at least one bendable drill pipe (12), wherein a conveyor device/pipe benders (28) comprises at least two rollers (29, 29a, 29b) for bending the drill pipe (12) as it passes out the bent device/conveyor to the desired arc curvature (see fig. 1 and refer to col. 3 lines 8-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres to have the conveyor device comprises at least two rollers, as taught by G.D. Priestman et al., for bending the drill pipe as it passes out the bent device/conveyor to achieve a desired arc curvature.

G.D. Priestman et al. disclose drilling system (see fig. 1) comprising at least two drilling systems comprising a pipe straightener (15) and pipe benders (28) arranged vertically on top of each other (see fig. 1), wherein the at least two drilling system have a common second direction (pipe benders 28 bend the drill pipe 12 to achieve a bend direction which is the same as that of 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torres to have at least two drilling systems wherein the second drilling system is a pipe straightener arranged vertically on top of each other, wherein the at least two drilling system have a common second direction, as thought by G.D. Priestman et al., to straighten the pipe as in it sent downhole. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. 6508311B1), in view of Smitherman (U.S. 3667554).
Regarding claim 25, Torres teach all the features of this claim as applied to claim 19 above; however, Torres appear to be silent to rotating the drill string while one of the first and second bendable drill pipes is being bent.
Smitherman disclose bendable drill string (18, fig. 1), wherein the Colum of drill pipe is rotated with a cutting tool to penetrate the earth formation for drilling (refer to col. 1 lines 14-26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Y.A/
02/12/2021

/Nicole Coy/Primary Examiner, Art Unit 3672